Citation Nr: 0009960	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel










INTRODUCTION

The veteran had active service from June 1943 to September 
1945.

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The RO denied entitlement 
to an evaluation in excess of 30 percent for PTSD.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The representative, in his March 2000 statement on behalf of 
the veteran to the Board, raised the issue of entitlement to 
an evaluation in excess of 30 percent for the service-
connected right knee disability with instability.  Since this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudication.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

PTSD is productive of impairment reported as depression, 
sleep disturbances, recurrent nightmares, exaggerated startle 
response, panic, intrusive thoughts, flashbacks, disturbance 
of motivation and mood, difficulty in establishing work and 
social relationships, and both long and short term memory 
problems, and Global Assessment of Functioning scores from 
49-60. 



CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly admonished that VA cannot substitute 
its own judgment or opinion for that of a medical expert.  
See, i.e., Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

A 100 percent disability evaluation is warranted for PTSD 
with total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.126, Diagnostic Code 9411 
(1999).

A 30 percent rating is assignable when occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent episodes of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks on a weekly basis or 
less often, chronic sleep impairment, mild memory loss such 
as forgetting names, directions, recent events, etc.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

Prior evaluative and treatment records are in the file for 
comparative purposes.

VA outpatient reports are of record from the 1990's.  One 
outpatient clinical report dated in April 1998 shows that the 
veteran has continued to be seen for treatment of his 
psychiatric complaints including depression, sleep 
disturbances, recurrent nightmares, exaggerated startle 
response, intrusive thoughts, disturbance of motivation and 
mood, difficulty in establishing work and social 
relationships, and both short and long term memory problems.  
At that time, the veteran said that he had not been out of 
his house except to see doctors since Christmas.  

The psychological examiner noted that he had exhibited 
anxiety and panic attacks more than once a week.  He was felt 
to be unemployable and that his chronic PTSD was judged to be 
from considerable to severe in nature.  Medications were 
continued.  His Global Assessment of Functioning (GAF) was 
then said to be 49.

The following month he was said to have continued complaints 
with sleep disturbance and other symptoms.

On evaluation in August 1998 the veteran was felt to have 
PTSD and major depression, recurrent.  His various 
medications were continued.





On special VA psychiatric evaluation in November 1998 the 
veteran was noted to have organic problems to include chronic 
heart failure for which he needed a pacemaker and 
defibrillator; he could not exercise, had shortness of breath 
and was limited in when he could leave the house.

As for PTSD symptoms, the examiner noted that the veteran 
felt that these had also deteriorated over the past couple of 
years.  He said that he felt his sleep had gone from 3-4 
hours per night to about 2 hours per night.  His flashbacks 
had increased in frequency, and usually involved reliving 
World War II experiences  These usually occurred when he was 
experiencing total or partial sleep, and then he had also 
sometimes seen poorly dressed, military people going into his 
home and into his bedroom.  The veteran reported that he took 
Navane as well as Librium.  Dosages for both of these 
medications had been recently increased.  

The veteran reportedly lived with his 49 year old son and got 
along well with him.  He would spend his day listening to 
music and watching television.  He awakened frequently during 
the night.  He was close both to the divorced son with whom 
he lived as well as another son who was married.

The psychiatrist reported that the veteran was well oriented, 
personable and spoke slowly.  He denied hallucinations.  PTSD 
was diagnosed on Axis I.  Axis IV including psychosomatic 
factors including his generally failing health.  

The examiner assessed a GAF of 60 with moderate symptoms, 
some flattening of affect and depression.  The veteran was 
noted to have some meaningful personal relationships but he 
was quite isolated in part by his physical condition.  His 
insomnia and flashbacks seemed to the examiner to have gotten 
worse.  He was considered by the medical expert to be 
moderately disabled from his psychiatric disorder, and was 
able to manage his own money.   


Analysis

Initially the Board finds that the veteran's claim for 
entitlement to an evaluation in excess of 30 percent for his 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  The veteran's contentions concerning the 
severity of his PTSD (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran's symptoms include depression, sleep 
disturbances, recurrent nightmares, exaggerated startle 
response, intrusive thoughts, disturbance of motivation and 
mood, difficulty in establishing work and social 
relationships, and both short and long term memory problems.  
One outpatient evaluator in April 1998 noted that he had 
panic attacks of fair frequency.  He gets along with his two 
sons, but apparently has virtually no interaction with anyone 
else, and seldom leaves the home, albeit his organic problems 
are in part responsible.  In the two instances where his GAF 
was assigned, the GAF ranged from 49-60, also reasonably 
reflecting considerable but not severe impairment.  However, 
the veteran's attending VA examiners have classified his 
level of disablement as progressively worsening and severe as 
well.  

The above clinical description of the veteran's psychiatric 
status permits the Board to conclude that PTSD more closely 
approximates the level of impairment contemplated in the next 
higher evaluation of 50 percent.  38 C.F.R. § 4.7.

While the evidentiary record supports entitlement to the next 
higher evaluation of 50 percent, it does not support 
entitlement to the following higher evaluation of 70 percent.  
The criteria for a 70 percent evaluation contemplate 
occupational impairment; however, the veteran obviously is 
not employed and has been categorized as unemployable by a VA 
examiner due to seriously disabling nonservice-connected 
disabilities.  Nonetheless, the veteran's social functioning 
in and of itself does not approach the level of impairment 
contemplated in the 70 percent evaluation.

In this regard the veteran has not been reported to 
experience suicidal ideation. He is not hampered by 
obsessional rituals of any kind which have interfered with 
his routine activities.  At no time has he been reported to 
exhibit illogical speech.  Panic has been reported as a 
clinical feature of his psychiatric constellation; however, 
it has not been near continuous.  Depression has been a part 
of the symptomatic components, but has not affected the 
veteran's ability to function independently.  Violence has 
not figured in the veteran's behavior and he has not 
neglected his personal appearance.  As such, the Board does 
not find that the criteria for a 70 percent evaluation have 
been met on the basis of the evidentiary record to date.

Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that while the RO has 
provided the veteran with the provisions of 38 C.F.R. 
§ 3.321(b)(1), it has not actually discussed the provisions 
in light of his claim.

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The veteran is not working and has been found unemployable 
but not solely due to PTSD.  He has been hospitalized for his 
nonservice-connected disorders.  PTSD has not required 
frequent inpatient care.  The veteran's disability picture 
has not been rendered unusual or exceptional in nature on 
account of his service-connected PTSD.  

At this point in the development of the evidentiary record, 
the Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria, in this case, the granted 50 
percent evaluation for PTSD adequately compensates the 
veteran.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an increased evaluation of 50 percent for PTSD 
is granted, subject to the governing criteria applicable to 
the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

